DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 08, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claim 4 is newly added; and thus,
Claims 1-4 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio (US 2008/0251206).

    PNG
    media_image1.png
    678
    800
    media_image1.png
    Greyscale

With respect to claim 1, Nishio discloses in figure 1 a plasma processing method performed in a plasma processing apparatus, wherein the plasma processing apparatus comprises: a chamber body (1, e.g., a vacuum vessel as a chamber body); a gas supply (7, e.g., a gas pipe to supply thereof) configured to supply a gas to an internal space provided in the chamber body (see figure 1 and paragraph 0047); a support stage (16-18, e.g., formed as a supporting device) including a lower electrode (14, e.g., a processing electrode as lower electrode in the chamber) and being provided in the internal space, the support stage being configured to support a substrate (12, e.g., a wafer or substrate) placed on the support stage (see figure 1); an upper electrode (2, e.g., an upper electrode as described in paragraph 0052) 
.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Marakhtanov et al. – US 11,195,706
Prior art Lyndaker et al. – US 2014/0195033
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 7, 2021